Title: From George Washington to Burwell Bassett, 12 February 1774
From: Washington, George
To: Bassett, Burwell

 

Dear Sir,
Mount Vernon, 12 Feby. 1774

I find there will go some matters from this country, which will make my attendance at the Assembly necessary; this I cannot possibly do and go over the Mountains this Spring. I have therefore determined, much against my Inclination & Interest, to postpone my Trip to the Ohio till after Harvest (as I cannot well be absent from home at that Season.) As March therefore (at least the first of it) is a disagreeable Season to travel our Roads In, and as I am obliged ⟨illegible⟩ to run land about the 20th of the month of March, and from thence proceed into Frederick and Berkeley I hope it will be agreeable and convenient to Mrs. Bassett and you to give us the pleasure of seeing you here after that time; the Roads and Weather will be then good: our Fisheries will be then come on, and I think you will have more satisfaction than in an earlier visit.
The Letter herewith Inclosed for Mr. Dandridge contains Black’s Bond which Mr. Wythe has advised me to lodge in some safe hands to be tendered to that pritty Gentleman upon his complying with the Conditions of it. As the care of it is a thing of the utmost Importance, I should be obliged to you (if Captn. Crawford should not go to Mr. Dandridge’s himself) to send the letter by Abram, or some careful Person, least the Bond should get lost.
As I am very much hurried just now, by business of different kinds, and as I presume my Wife has informed Mrs. Bassett of Jack’s Marriage, and all the other little occurrences she can think of, I shall only request you to make my affecte. Complements to her, and the rest of the Family, and believe me to be with great truth.
